SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 22, 2013 NBT BANCORP INC. (Exact name of registrant as specified in its charter) DELAWARE 0-14703 16-1268674 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 52 SOUTH BROAD STREET, NORWICH, NEW YORK 13815 (Address of principal executive offices) Registrant's telephone number, including area code: (607) 337-2265 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 Results of Operations and Financial Condition On April 22, 2013, NBT Bancorp Inc. issued a press release describing its results of operations for the quarter ended March 31, 2013.That press release is furnished as Exhibit 99.1 hereto. ITEM 9.01 Financial Statements and Exhibits (d) The following is being furnished herewith: Exhibit No. Exhibit Description Press release text of NBT Bancorp Inc. dated April 22, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NBT BANCORP INC. (Registrant) /s/ Michael J. Chewens Michael J. Chewens Senior Executive Vice President and Chief Financial Officer Date: April 23, 2013
